Name: Council Regulation (EC) No 2228/2000 of 9 October 2000 repealing Regulation (EC) No 2111/1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of Yugoslavia (FRY)
 Type: Regulation
 Subject Matter: oil industry;  political geography;  marketing;  political framework;  electoral procedure and voting
 Date Published: nan

 Avis juridique important|32000R2228Council Regulation (EC) No 2228/2000 of 9 October 2000 repealing Regulation (EC) No 2111/1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of Yugoslavia (FRY) Official Journal L 261 , 14/10/2000 P. 0004 - 0004 Official Journal L 255 09/10/2000 P. 0003 - 0003Council Regulation (EC) No 2228/2000of 9 October 2000repealing Regulation (EC) No 2111/1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of Yugoslavia (FRY)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Union and in particular Article 301 thereof,Having regard to Council Common Position 2000/599/CFSP of 9 October 2000 on support to a democratic FRY and the immediate lifting of certain restrictive measures(1),Having regard to the proposal from the Commission,Whereas:(1) In its message to the Serbian people on 18 September 2000, the Council reaffirmed that a democratic change would lead to a radical change in the European Union's policy towards the Federal Republic of Yugoslavia (FRY), particularly in the area of sanctions.(2) Following the elections on 24 September 2000, a new President of the Federal Republic of Yugoslavia was democratically elected and formally sworn in, namely Mr V. Kostunica.(3) The ban on the sale and supply of petroleum and certain petroleum products to the FRY should be lifted immediately,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2111/1999(2) is hereby repealed.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities(3).This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 9 October 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 255, 9.10.2000, p. 1 (English only).(2) OJ L 258, 5.10.1999, p. 12.(3) This Regulation has already been published (See OJ L 255, 9.10.2000, p. 3).